Title: To James Madison from Reuben Burnley, 17 August 1803
From: Burnley, Reuben
To: Madison, James


Dear Sir,
Fredbg. Aug. 17th. 1803
I wrote you by last post, but least it should by accident miscarry, I take the liberty by Mr Clarke of again addressing. I then informed you of my intention of embarking for Europe in about 10 days from that time, and requested the favour of your forwarding to me such document as will prove me to be a Citizen born within the United States; provided it comes properly from your department. I have been at a loss to know, where the application should be made, but have supposed it would be best to make it to you; must therefore by the favour of you, should it be otherwise, to give me such information as will enable me to procure it. I shall embark from hence for England & probably visit France & Holland before my return, and in order to guard against the delay which Citizens of the United States are sometimes subjected, wish to be prepared with all necessary documents.
Mr. Clarke informs me that you have not yet disposed of your Crop of Tobacco—if it is so, and you wish now to sell, I will give you 36/. ⅌ hundred, payable two thirds in Sterling bills endorsed by Mr Rob Walker of this place immediately upon its being shipped, which shall be done as early as possible, & the balance in a bill on New York at 6 Months. The Sterling bills to be at 60 days and at par. I am Dr Sir with much respect your Mo Ob Sert.
Reuben Burnley
 

   
   RC (ViU). Docketed by JM.



   
   Letter not found.



   
   This was probably Reuben Burnley (1766–1808), the son of JM’s Orange County neighbor Zachariah Burnley. JM recommended the younger Burnley for a government clerkship in 1789 (JM to Alexander Hamilton, ca. 5 Oct. 1789 [PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 12:428–29 and n. 1]).


